Wachtler, J.
(concurring). I agree with the majority that the principle of Binghamton Civ. Serv. Forum v City of Binghamton (44 NY2d 23, 30) is controlling in this case. It is appropriate, however, to reiterate the concern expressed in the dissent to Binghamton that the "Responsibility for setting the moral tone in civil service should not be wrested from local government by labor arbitrators.” The facts of the case now before us graphically underscore that concern.
We deal here with a police officer who was charged with filing a false official report and other misdeeds. Had he been convicted of the charges for which he was indicted he would have been removed from office automatically by force of section 30 (subd 1, par e) of the Public Officers Law. Instead, because he was permitted to negotiate a plea to the offense of disorderly conduct, he escapes that sanction.
In view of the singular responsibility and trust necessarily reposed in our police it would seem essential that the determination as to whether an officer should remain on the force, at least in cases where the conduct in question concerns a violation of the officer’s oath, should be made only by those persons entrusted by the public with that responsibility. Only those persons may be assumed to have in mind the public interest of the community, and only they are directly answer*997able to that community. That they should be permitted to bargain away that responsibility and allow a labor arbitrator to make such a decision is a grievous disservice to the public.
The Legislature has already recognized the need to remove public officers in case of serious misconduct. Obviously in such a case it should be the conduct, not the label placed upon it, which determines the sanction. Hopefully legislative action will remedy this situation and prevent its recurrence.
Judges Jones, Fuchsberg and Meyer concur in memorandum; Judge Wachtler concurs in a concurring opinion in which Judges Jasen and Gabrielli also concur; Chief Judge Cooke taking no part.
Order affirmed.